Title: To Alexander Hamilton from Edward Carrington, 25 June 1795
From: Carrington, Edward
To: Hamilton, Alexander


Dr Sir
Richmond June 25th. 1795.
The absence of the Clerk of our House of Delegates where I believe are lodged the authenticated reports of the debt redeemed from year to year has prevented my complying with your request, in the manner, and so early, as I wished. He is at the Springs for his Health, & no person is authorised to shew his records. He has not yet returned, & having lately learned that his health continues bad, I have proceeded to satisfy myself as to your object, by other means as well as I could.
From the best principles on which I can act, I find that of certificates redeemed by Taxes, sales of Land &c from the end of the war with Great Britain to the end of the year 1789, there was



2,613,692
dols.


and by means of the Sinking Fund there was
  478,260



3,091,952


To avoid further delay I forward the above, and suppose it is not wrong but should it be consistent with your purpose to defer using it for a few weeks, it may possibly be in my power to give you a more satisfactory & authentic statement after the return of the Clerk of the House of delegates. At all events I will, on the 15th. July, write you.

It will always give me pleasure to receive your commands, being with unalterable Freindship & confidence
my dr sir
